DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14, in the reply filed on 05/06/2022 is acknowledged.
Claims 15-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected process inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2022.
Specification
Applicant is respectfully reminded of the proper content of an Abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the elected and examined claims are drawn to a method of producing a radio frequency member. Contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose the steps of the claimed process. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “an angle of about 45 degrees or smaller” (claim 9; emphasis added), “a direction which is parallel or substantially parallel to the direction of gravity or which forms an angle of about 45 degrees or smaller with the direction of gravity” (claim 10; emphasis added), “less than about 2 mm” (claims 12 and 13; emphasis added) or “smaller than about 90 degrees” (claim 14; emphasis added). Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2017/0086288 A1), in view of Vilkaitis (US 3,940,718).
Regarding claim 1, Ouyang discloses method of producing a radio frequency member to construct a radio frequency confinement device based on a waffle iron structure, the method comprising: providing an intermediate work (104, 102, 108, 112) of a plate shape or a block shape (figs. 1A-1C; par. 0015), the intermediate work including a main surface (top of 104) which is shaped as a plane or a curved surface and a plurality of rods (one of 102 and one or more of 108) extending away from the main surface, wherein an interval between a side surface of one of the plurality of rods and a side surface of another rod that is adjacent to the one rod monotonically increases in a direction away from the main surface (fig. 1B; pars. 0015 and 0017-0018); and forming an electrically-conductive plating layer (122) on the main surface and at least the side surface of the plurality of rods (figs. 1A-1C; par. 0015). Ouyang, however, does not explicitly disclose that forming an electrically-conductive plating layer on the main surface and at least the side surface of the plurality of rods is performed by immersing at least a portion of the intermediate work in a plating solution.
Note: the claim language that discloses “an interval between…the plurality of rods… monotonically increases in a direction away from the main surface” is not an industry standard term, thus it is being interpreted according to the apparent definition provided in the instant disclosure. That is, the side walls of adjacent rods must have an increasing distance therebetween as they progress further away from the main surface of the plate or block. This interpretation is shown, e.g. in instant figures 2A-2C. Additionally, though the preamble discloses that the method is directed to “producing a radio frequency member to construct a radio frequency confinement device based on a waffle iron structure”, there is nothing in the claim that defines the steps, structures or materials necessary to make a product with a “radio frequency confinement device based on a waffle iron structure”.
Vilkaitis teaches that it is well known to perform a related method of producing a radio frequency member, the method comprising: providing an intermediate work (24, 26) of a plate shape or a block shape (figs. 2-5; col. 3, lines 42-65), the intermediate work including a main surface (top, as viewed)) which is shaped as a plane or a curved surface and a plurality of rods (24) extending away from the main surface, and forming an electrically-conductive plating layer (22) on the main surface and at least the side surface of the plurality of rods by immersing at least a portion of the intermediate work in a plating solution (Abstract; fig. 5; col. 4, lines 10-65).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ouyang to incorporate the use of a plating solution to apply the plated conductive layer of Vilkaitis. Ouyang discloses that the conductive layer formed upon the rods is a “plated” layer. However, Ouyang is silent as to the type of plating performed. Vilkaitis simply serves to demonstrate that the use of a plating bath to coat conductive material on a waveguide was a commonly performed expedient in the art. PHOSITA would have realized that a plating solution has been predictably used in the art and that it would provide the known advantages of faster manufacturing throughput, and more consistent conductive coverage of complex waveguide geometries. Moreover, there is no indication that any surprising results came from using the known method of Ouyang with the old expedient of the plating bath of Vilkaitis, nor is there evidence of any special steps devised to do so. Using the plating solution of Vilkaitis in the method of Ouyang would have been performed as a routine matter and with a reasonable expectation of success. 
Regarding claim 2, Ouyang in view of Vilkaitis teaches the method of claim 1 as detailed above, and Ouyang further discloses the side surface of each of the plurality of rods connects, at a root thereof, to the main surface via a first curved surface; and a radius of curvature of the first curved surface is greater than a radius of curvature of a portion at which an upper surface of each of the plurality of rods connects to the side surface (figs. 1A-1B: the radius of curvature at the bottom of the rods is greater than that of the top corners of those rods).
Regarding claim 3, Ouyang in view of Vilkaitis teaches the method of claim 1 as detailed above, and Ouyang further discloses that the intermediate work includes a ridge (another of 102) extending along the main surface (fig. 1A); the ridge includes an upper surface (top, as viewed) on an apex thereof, the upper surface being flat and stripe-shaped (figs. 1A-1C); a side surface of the ridge is surrounded by at least some (two of 108 and one of 102) of the plurality of rods; and a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface (figs. 1A-1B; pars. 0015 and 0017-0018).
Regarding claim 4, Ouyang in view of Vilkaitis teaches the method of claim 1 as detailed above, and Ouyang further discloses that the side surface of each of the plurality of rods connects, at a root thereof, to the main surface via a first curved surface; a radius of curvature of the first curved surface is greater than a radius of curvature of a portion at which an upper surface of each of the plurality of rods connects to the side surface thereof (figs. 1A-1B: the radius of curvature at the bottom of the rods is greater than that of the top corners of those rods); the intermediate work includes a ridge (another of 102) extending along the main surface (fig. 1A); the ridge includes an upper surface (top, as viewed) on an apex thereof, the upper surface being flat and stripe-shaped (figs. 1A-1C); a side surface of the ridge is surrounded by at least some (two of 108 and one of 102) of the plurality of rods; and a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface (figs. 1A-1B; pars. 0015 and 0017-0018).
Regarding claim 5, Ouyang in view of Vilkaitis teaches the method of claim 1 as detailed above, and Ouyang further discloses that the intermediate work includes a ridge (another of 102) extending along the main surface (fig. 1A); the ridge includes an upper surface (top, as viewed) on an apex thereof, the upper surface being flat and stripe-shaped (figs. 1A-1C); a side surface of the ridge is surrounded by at least some (two of 108 and one of 102) of the plurality of rods; and a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface (figs. 1A-1B; pars. 0015 and 0017-0018); the side surface of the ridge connects, at a root thereof, to the main surface via a second curved surface; and a radius of curvature of the second curved surface is greater than a radius of curvature of a portion at which the upper surface of the ridge connects to the side surface of the ridge (figs. 1A-1B: the radius of curvature at the bottom of the rods is greater than that of the top corners of those rods).

    PNG
    media_image1.png
    341
    688
    media_image1.png
    Greyscale
Regarding claim 6, Ouyang in view of Vilkaitis teaches the method of claim 3 as detailed above, and Ouyang further discloses that the forming the plating layer includes forming an electrically-conductive plating layer on the side surface of the ridge and the upper surface of the ridge; and a thickness of a portion of the plating layer that covers the upper surface of the ridge is greater than a thickness of a portion of the plating layer that covers the main surface of the intermediate work located between a root of the ridge and rods that are adjacent to the ridge (annotated fig. 1B, below). 

Regarding claim 7, Ouyang in view of Vilkaitis teaches the method of claim 1 as detailed above, and Ouyang further discloses that the intermediate work includes a ridge (another of 102) extending along the main surface (fig. 1A); the ridge includes an upper surface (top, as viewed) on an apex thereof, the upper surface being flat and stripe-shaped (figs. 1A-1C); a side surface of the ridge is surrounded by at least some (two of 108 and one of 102) of the plurality of rods; and a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface (figs. 1A-1B; pars. 0015 and 0017-0018); the side surface of the ridge connects, at a root thereof, to the main surface via a second curved surface; 83a radius of curvature of the second curved surface is greater than a radius of curvature of a portion at which the upper surface of the ridge connects to the side surface of the ridge (figs. 1A-1B); the forming the plating layer includes forming an electrically-conductive plating layer on the side surface and an upper surface of the ridge (fig. 1B; par. 0015); and a thickness of a portion of the plating layer that covers the upper surface of the ridge is greater than a thickness of a portion of the plating layer that covers the main surface of the intermediate work located between a root of the ridge and rods that are adjacent to the ridge (annotated fig. 1B, above).
Regarding claim 8, Ouyang in view of Vilkaitis teaches the method of claim 1 as detailed above, and Ouyang further discloses that each of the plurality of rods includes a flat upper surface (fig. 1B); the side surface of each of the plurality of rods connects, at a root thereof, to the main surface via a first curved surface; a radius of curvature of the first curved surface is greater than a radius of curvature of a portion at which an upper surface of each of the plurality of rods connects to the side surface (figs. 1A-1B); the intermediate work includes a ridge (another of 102) extending along the main surface (fig. 1A); the ridge includes an upper surface (top, as viewed) on an apex thereof, the upper surface being flat and stripe-shaped (figs. 1A-1C); a side surface of the ridge is surrounded by at least some (two of 108 and one of 102) of the plurality of rods; and a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface (figs. 1A-1B; pars. 0015 and 0017-0018).
Regarding claim 12, Ouyang in view of Vilkaitis teaches the method of claim 1 as detailed above. Vilkaitis further teaches that it is well known that the interval between the side surface of one of the plurality of rods and the side surface of another rod that is adjacent to the one rod is less than about 2 mm (0.0040 inches is less than 2mm) (col. 3, lines 31-32).
Regarding claim 13, Ouyang in view of Vilkaitis teaches the method of claim 1 as detailed above. Ouyang further discloses that the side surfaces of each of the plurality of rods is connected, at a root thereof, to the main surface via a first curved surface; a radius of curvature of the first curved surface is greater than a radius of curvature of a portion at which an upper surface of each of the plurality of rods connects to the side surface; the intermediate work includes a ridge extending along the main surface; the ridge includes an upper surface on an apex thereof, the 87upper surface of the ridge being flat and stripe-shaped; a side surface of the ridge is surrounded by at least some of the plurality of rods; a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface (see claims 2-8, above). Vilkaitis further teaches that it is well known that the interval between the side surface of one of the plurality of rods and the side surface of another rod that is adjacent to the one rod is less than about 2 mm (0.0040 inches is less than 2mm) (col. 3, lines 31-32).
Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in view of Vilkaitis, further in view of Molloy (US 2,826,524).
Regarding claim 9, Ouyang in view of Vilkaitis teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Ouyang, however, does not appear to teach that the intermediate work is placed with an attitude such that, when immersed in the plating solution, the main surface extends in a direction which is parallel or substantially parallel to the direction of gravity or which forms an angle of about 45 degrees or smaller with the direction of gravity.
Molloy teaches that it is well known to perform a related method of manufacturing a radio frequency member (waveguide), including providing an intermediate work (11, 21); forming an electrically-conductive plating layer by immersing the intermediate work in a plating solution (figs. 1a-1d; col. 2, lines 22-44); and wherein the intermediate work is placed with an attitude such that, when immersed in the plating solution, the main surface (front face, indicated by arrow from “11” and “21”, as viewed) extends in a direction which is parallel or substantially parallel to the direction of gravity or which forms an angle of about 45 degrees or smaller with the direction of gravity (figs. 1d, 1h and 2b).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Ouyang to incorporate the immersion angle of Molloy. Though Vilkaitis is silent as to the dipping angle for the workpiece, Molloy simply serves to demonstrate that this was a routine matter in the prior art methods. There is no indication that any special steps were devised or that any surprising results came from the use of the old methods of Ouyang and Vilkaitis with the known technique of immersing the workpiece vertically. This step is held to be implicit by Vilkaitis and would have been performed with reasonable expectation of success by PHOSITA. 
Regarding claim 10, Ouyang in view of Vilkaitis teaches all of the elements of the current invention as detailed above with respect to claim 1. Ouyang further discloses that the intermediate work includes a ridge extending along the main surface; the ridge includes an upper surface on an apex thereof, the upper surface of the ridge being flat and stripe-shaped; a side surface of the ridge is surrounded by at least some of the plurality of rods; a distance between the side surface of the ridge and the side surface of each of the rods which surround the side surface of the ridge monotonically increases in the direction away from the main surface; 85the side surface of the ridge connects, at a root thereof, to the main surface via a second curved surface; a radius of curvature of the second curved surface is greater than a radius of curvature of a portion at which the upper surface of the ridge connects to the side surface of the ridge; the forming the plating layer includes forming an electrically-conductive plating layer on the side surface and the upper surface of the ridge; a thickness of a portion of the plating layer that covers the upper surface of the ridge is greater than a thickness of a portion of the plating layer that covers the main surface of the intermediate work located between the root of the ridge and rods that are adjacent to the ridge (see rejection of claim 7, above). The modified Ouyang, however, does not apparently teach that the intermediate work is placed with an attitude such that, when immersed in the plating solution, the main surface extends in a direction which is parallel or substantially parallel to the direction of gravity or which forms an angle of about 45 degrees or smaller with the direction of gravity.
Molloy teaches the related method (in the same manner as detailed above with respect to claim 9), wherein the intermediate work is placed with an attitude such that, when immersed in the plating solution, the main surface extends in a direction which is parallel or substantially parallel to the direction of gravity or which forms an angle of about 45 degrees or smaller with the direction of gravity (figs. 1a-1d, 1h and 2b; col. 2, lines 22-44). Please refer to claim 9 regarding the rationale for combination of references.
Regarding claim 14, Ouyang in view of Vilkaitis teaches all of the elements of the current invention as detailed above with respect to claim 6. The modified Ouyang, however, does not appear to teach that an angle of contact of the plating solution with a surface of a portion of the intermediate work is greater than 0 degrees and smaller than about 90 degrees.
Molloy teaches the related method (in the same manner as detailed above with respect to claim 9), wherein an angle of contact of the plating solution with a surface (end faces of 11) of a portion of the intermediate work is greater than 0 degrees and smaller than about 90 degrees (fig. 1d). Please refer to claim 9 regarding the rationale for combination of references.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not reasonably teach the limitations of antecedent claims 1 and 8, in conjunction with performing an injection molding to provide the intermediate work being made of a resin; such that dies which are used in the injection molding include: 86one or more side surface dies defining an air gap including an inner peripheral surface of a same shape as the side surface of the ridge; and one or more end surface dies including a surface of a same shape as the upper surface of the ridge; and the injection molding is performed while an end of the air gap defined by the one or more side surface dies is occluded by the one or more end surface dies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rojas et al. (US 10,396,422) discloses a related method of forming a waveguide (10), which includes immersion in a plating solution (col. 5, lines 10-21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729